19 F.3d 1437
73 A.F.T.R.2d 94-1851
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Richard L. MATYKIEWICZ; William F. Koepp, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Counter Claimant-Appellee,v.Paul F. Bitter, Counter-Defendant.
No. 93-2208.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 16, 1994.Filed:  March 29, 1994.

Before McMILLIAN, WOLLMAN, and MAGILL, Circuit Judges.
PER CURIAM.


1
This is an appeal from a summary judgment entered by the district court1 in favor of the government in appellants' action to recover certain amounts paid in partial satisfaction of an assessment against them pursuant to Section 6672 of the Internal Revenue Code (26 U.S.C. Sec. 6672) for the willful failure to collect, truthfully account for, and pay over to the United States certain withheld employee income and FICA taxes.


2
Finding no error of law in the district court's decision, we affirm the summary judgment on the basis of the district court's memorandum opinion.  See 8th Cir.  Rule 47B.



1
 The Honorable Diana E. Murphy, Chief Judge, United States District Court for the District of Minnesota